PER CURIAM.
This is an appeal in a war risk insurance ease tried before the judge of the court below on waiver of a jury trial. From a finding and judgment for plaintiff, the government has appealed; and the only question presented is the sufficiency of the evidence to sustain the finding. Plaintiff was discharged from the army on July 22, 1919, and the premiums paid on his policy continued it in force until September 1, 1919. There is evidence which, in our opinion, when taken in the light most favorable to plaintiff, warrants the conclusion that at that time he was in such a condition mentally and physically as to be totally and permanently disabled within the meaning of the policy, and that he remained in such condition until his death, which occurred less than eight months later. Under sueh circumstances we must affirm the judgment below, as our function is not to weigh the evidence, but merely to pass upon its sufficiency. The judgment appealed from will be affirmed.
Affirmed.